Name: Commission Regulation (EU) NoÃ 31/2014 of 14Ã January 2014 repealing Decisions 2004/301/EC, 2004/539/EC and Regulation (EU) NoÃ 388/2010 Text with EEA relevance
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  agricultural activity;  trade policy;  trade;  organisation of transport
 Date Published: nan

 15.1.2014 EN Official Journal of the European Union L 10/9 COMMISSION REGULATION (EU) No 31/2014 of 14 January 2014 repealing Decisions 2004/301/EC, 2004/539/EC and Regulation (EU) No 388/2010 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Articles 19 and 21 thereof, Whereas: (1) Regulation (EC) No 998/2003 lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applying to checks on such movements. It applies to movements between Member States or from third countries of pet animals of the species listed in Annex I thereto. Dogs, cats and ferrets are listed in Parts A and B of that Annex. Regulation (EC) No 998/2003 has applied since 3 July 2004. (2) Commission Decision 2003/803/EC of 26 November 2003 establishing a model passport for the intra-Community movements of dogs, cats and ferrets (2) lays down the model passport for the movement of pet animals of the species dogs, cats and ferrets between Member States as provided for in Article 5(1)(b) of Regulation (EC) No 998/2003. (3) In order to facilitate the transition to the arrangements of Regulation (EC) No 998/2003, Commission Decision 2004/301/EC of 30 March 2004 derogating from Decisions 2003/803/EC and 2004/203/EC as regards the format for certificates and passports for the non-commercial movement of dogs, cats and ferrets and amending Decision 2004/203/EC (3) was adopted, in order for certificates and passports issued for pet animals prior to the date of application of Regulation (EC) No 998/2003 to continue to be used, provided they complied with certain conditions. (4) In addition, Commission Decision 2004/539/EC of 1 July 2004 establishing a transitional measure for the implementation of Regulation (EC) No 998/2003 on the animal health requirements applicable to the non-commercial movement of pet animals (4) provides that Member States were to allow entry into their territory until 1 October 2004 of pet animals of the species listed in Annex I to Regulation (EC) No 998/2003 in conformity with national rules which were in force before 3 July 2004. (5) Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (5) repeals and replaces Regulation (EC) No 998/2003. Measures adopted to facilitate the transition to the arrangements of Regulation (EC) No 998/2003 are therefore obsolete. Decisions 2004/301/EC and 2004/539/EC should therefore be repealed. (6) In addition, Commission Regulation (EU) No 388/2010 of 6 May 2010 implementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the maximum number of pet animals of certain species that may be the subject of non-commercial movement (6) was adopted in order to avoid the risk of commercial movements of dogs, cats and ferrets being fraudulently disguised as non-commercial movements, when those animals are moved into a Member State from another Member State or a third country listed in Section 2 of Part B of Annex II to Regulation (EC) No 998/2003. (7) The provisions of Regulation (EU) No 388/2010 have been reviewed and included in Regulation (EU) No 576/2013. Regulation (EU) No 576/2013 applies from 29 December 2014. Regulation (EU) No 388/2010 therefore becomes obsolete on the date of application of Regulation (EU) No 576/2013 and should therefore be repealed with effect from that date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Decisions 2004/301/EC and 2004/539/EC are repealed. Article 2 Regulation (EU) No 388/2010 is repealed with effect from 29 December 2014. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 146, 13.6.2003, p. 1. (2) OJ L 312, 27.11.2003, p. 1. (3) OJ L 98, 2.4.2004, p. 55. (4) OJ L 237, 8.7.2004, p. 21. (5) OJ L 178, 28.6.2013, p. 1. (6) OJ L 114, 7.5.2010, p. 3.